Citation Nr: 0822726	
Decision Date: 07/10/08    Archive Date: 07/14/08

DOCKET NO.  05-14 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of pneumonia 
of the left lung.


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served for more than twenty years on active duty 
from March 1980 to July 2003.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from decisions of the RO in January and May 
2004 that, in pertinent part, denied service connection for 
residuals of pneumonia of the left lung.  The veteran timely 
appealed.

In March 2007, the Board remanded the matter for additional 
development.

In November 2007, the RO or VA's Appeals Management Center 
(AMC) granted service connection for sinusitis with 
headaches, evaluated as 10 percent disabling effective August 
2003.  As the record before the Board, to date, reflects no 
disagreement with either the initial rating or the effective 
date assigned, that matter is no longer in appellate status 
and will not be addressed in this decision.


FINDING OF FACT

There is no competent evidence establishing that the veteran 
currently has residuals of pneumonia of the left lung. 


CONCLUSION OF LAW

Chronic residuals of pneumonia of the left lung were not 
incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).
 
Through September 2003, January 2005, and April 2006 letters, 
the RO or AMC notified the veteran of elements of service 
connection, and the evidence needed to establish each 
element.  These documents served to provide notice of the 
information and evidence needed to substantiate the claim.

VA's letters notified the veteran of what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed him that it would make reasonable 
efforts to help him get evidence necessary to support his 
claim, particularly, medical records, if he gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.
 
The letters asked him if he had any additional evidence to 
submit, and thereby put him on notice to submit information 
or evidence in his possession. 

In the April 2006 letter, the RO also notified the veteran of 
the process by which initial disability ratings and effective 
dates are established.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

Defects as to the timeliness of the statutory and regulatory 
notice are rendered moot because the veteran's claim has been 
fully developed and re-adjudicated by an agency of original 
jurisdiction after notice was provided.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

There is no indication that any additional action is needed 
to comply with the duty to assist the veteran.  The RO or AMC 
has obtained copies of the service medical records and 
outpatient treatment records, and has arranged for a VA 
examination in connection with the claim on appeal, a report 
of which is of record.  The veteran has not identified, and 
the record does not otherwise indicate, any existing 
pertinent evidence that has not been obtained.

Given these facts, it appears that all available records have 
been obtained.

There is no further assistance that would be reasonably 
likely to assist the veteran in substantiating the claim.  
38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Service connection is awarded for disability that is the 
result of a disease or injury in active service.  38 U.S.C.A. 
§§ 1110, 1131.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time.  
38 U.S.C.A. § 1111.  

Service medical records of the veteran's entry report no 
defects of the lungs and chest.  The veteran was hospitalized 
for left upper lobe pneumonia in September 1993.  Records 
reflect treatment and diagnosis of pneumonia, resolving with 
residual reactive airway disease secondary to infection, in 
October 1993.  A chest X-ray taken at that time was normal.  
Records also reflect an assessment of pleuritic chest pain in 
March 2003. 

The veteran underwent a VA examination in May 2004.  He 
reported having occasional respiratory problems, and that he 
had been diagnosed with reactive airway disease.  The veteran 
did not take any medications.  On examination, the veteran's 
chest was clear to auscultation and percussion.  There was no 
wheezing and no rhonchi.  A chest X-ray was normal, and 
pulmonary function testing showed a normal spirometry.  The 
veteran was diagnosed with acute pneumonia, with no 
documented residuals.

The Board's March 2007 remand required an examination for 
purposes of determining whether the veteran currently had 
residuals of pneumonia of the left lung related to active 
service.

A VA examiner in August 2007 reviewed the claims folder, and 
noted the veteran's history.  Examination at that time 
revealed that the veteran's chest was bilaterally symmetric 
with respirations regular and rhythmic without abnormality to 
percussion of the chest wall.  Regarding his lungs, the 
examiner found good air movement with crackles appreciated at 
the left upper lobe.  There were no wheezes or friction rubs.  
Heart rate was regular without murmurs, gallops, or rubs.  
Peripheral pulses were palpable and equal bilaterally; stasis 
dermatitis or pretibial edema was not appreciated on this 
visit.  There were no gross varicosities, venous flushing, or 
pallor noted.  A chest X-ray was normal.  The examiner 
diagnosed left lobe pneumonia, resolved without objective 
residuals.

The examiner commented that the veteran had been diagnosed in 
service with left upper lobe pneumonia with streptococcal 
pharyngitis and hospitalized for three days; and that he had 
a full recovery with cephalosporins.

The evidence in support of the veteran's claim includes 
service medical records, showing treatment for pneumonia, 
with residual reactive airway disease secondary to infection; 
and a May 2004 diagnosis of acute pneumonia.  

However, VA chest x-rays taken in 1993, 2004, and 2007 were 
reported to be normal.  The August 2007 examiner found that 
the veteran had made a full recovery from the 1993 pneumonia.  
Following an examination of the veteran and a review of the 
entire record, it was concluded that there were no residuals.  
The examiner's findings are consistent with the other 
testing, including several chest x-ray reports.  The Board 
finds a clear preponderance of the evidence is against a 
finding that the veteran has residuals of pneumonia of the 
left lung.


ORDER

Service connection for residuals of pneumonia of the left 
lung is denied.



____________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


